EXHIBIT 10.39

December 4th, 2002

Netzee, Inc.
6190 Powers Ferry Road, Suite 400
Atlanta, Georgia  30339
Attention:  Jarett J. Janik, Vice President and Chief Financial Officer

          Re:     Consent and Release under Amended and Restated Credit
Agreement

Dear Mr. Janik:

          Reference is made to that certain Amended and Restated Credit
Agreement dated as of February 2, 2001 among Netzee, Inc. (“Borrower”), John H.
Harland Company, as a Lender (“Harland”), and InterCept, Inc., as a Lender
(“Intercept”) and as Agent for the Lenders (in such capacity, the “Agent”), as
amended on March 29, 2002 (as further amended, restated, supplemented and
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein but without definition shall have the meanings ascribed to
such terms in the Credit Agreement.

          Borrower has requested that the Agent and the Lenders (a) grant their
consent to the sale  (the “Asset Sale”) by Borrower to Certegy Inc., either
alone or through one or more of its affiliates (“Purchaser”), pursuant to that
certain Asset Purchase Agreement of even date herewith between Borrower and
Purchaser (the “Purchase Agreement”), of the “Purchased Assets” (as defined in
the Purchase Agreement), which Purchased Assets comprise substantially all the
assets of Borrower; and (b) agree that receipt by the Agent on behalf of the
Lenders of not less than $3,334,000 of the net proceeds of the Asset Sale (the
“Agreed Satisfaction Amount”) shall constitute satisfaction and payment in full
of all of Borrower’s outstanding indebtedness to the Lenders under the Credit
Agreement, and that upon such receipt, (i) the commitments of each of the
Lenders to extend further credit to Borrower under the Credit Agreement shall
terminate, and (ii) the Agent shall release its security interest in the
Assets.  The consents and agreements by Agent and the Lenders set forth in this
paragraph shall be referred to collectively as the “Consents and Release.”

          In order to induce the Agent and the Lenders to grant their approval
as provided herein, Borrower represents and warrants to the Agent and the
Lenders that, after giving effect to the Consents and Release:

          (i)          all of the representations and warranties set forth in
the Credit Agreement and the other Loan Documents were accurate in all material
respects as of the date hereof, except to the extent that such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such date; and

          (ii)          the Asset Sale does not, and when consummated, will not,
violate any term or provision of the Credit Agreement or create a Default or
Event of Default thereunder, provided,



--------------------------------------------------------------------------------

however, that the Agent on behalf of the Lenders, at the closing of the Asset
Sale, receives cash proceeds of the sale of not less than the Agreed
Satisfaction Amount.

          In reliance upon the representations, warranties and undertakings
herein provided by Borrower to the Agent and the Lenders, the Agent and the
Lenders hereby grant to Borrower the Consents and Release, provided, however,
that the Agent on behalf of the Lenders, at the closing of the Asset Sale,
receives cash proceeds of the sale of not less than the Agreed Satisfaction
Amount.

          Agent agrees to deliver to Borrower or Purchaser, at the closing of
the Asset Sale and from time to time thereafter, such Uniform Commercial Code
(“UCC”) termination statements and statements of release, intellectual property
releases, and other documents and instruments as Borrower or Purchaser shall
reasonably request to evidence the release of the Agent’s liens in the Assets,
and if delivered to Borrower, Borrower shall be authorized to deliver such
documents to Purchaser for recordation by Purchaser.

          Upon the closing of the Asset Sale and the receipt by the Agent on
behalf of the Lenders, at the closing of the Asset Sale, of cash proceeds of the
sale of not less than of the Agreed Satisfaction Amount, (a) the commitments of
each of the Lenders to extend further credit to Borrower under the Credit
Agreement shall terminate, and (b) all of Borrower’s outstanding debts,
liabilities and obligations under all Loan Documents shall be satisfied in full
and all persons obligated therefor, whether by guaranty or otherwise, shall be
hereby released and discharged from any liability therefor and Borrower shall be
hereby released and discharged from any and all obligations, covenants and
agreements under the Loan Documents, provided, however, that (i) Borrower shall
continue to be obligated to each of the Lenders with respect to any
indemnification and related obligations owed to each such Lender under the Loan
Documents, which obligations expressly survive the termination thereof; and (ii)
the Loan Documents shall be automatically reinstated if at any time payment, in
whole or in part, of any of Borrower’s outstanding debts, liabilities and
obligations under the Loan Documents is rescinded or must otherwise be restored
or returned by the Agent or any Lender as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made, and provided, further, that if payment of all or any
part of Borrower’s outstanding debts, liabilities and obligations under the Loan
Documents is rescinded or must be restored or returned, all reasonable costs and
expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Agent or any Lender in defending and enforcing
such reinstatement shall be deemed to be included as an obligation of Borrower
under the Loan Documents.

          This approval letter may be executed by facsimile signature and issued
in one or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same agreement.  Borrower acknowledges and
agrees that this approval letter constitutes a Loan Document and shall be
governed by, construed and enforced in accordance with the laws of the State of
Georgia, without reference to the conflicts or choice of law principles
thereof.  Please evidence your acknowledgment of and agreement to the foregoing
by executing this letter below in the place indicated.

2



--------------------------------------------------------------------------------

 

Yours very truly,

 

 

 

 

INTERCEPT, INC., as Agentand Lender

 

*InterCept’s consent is predicated upon the satisfaction of all terms and
conditions being satisfied in full as outlined on Attachment 1, which is made a
part hereof.

 

 

 

By:

/s/ GREGORY L. BOGGS

 

--------------------------------------------------------------------------------

 

Title:

President

 

 

 

 

JOHN H. HARLAND COMPANY, as Lender

 

*Harland’s consent is predicated upon the satisfaction of all terms and
conditions being satisfied in full as outlined on Attachment 2, which is made a
part hereof.

 

 

 

By:

/s/ JOHN W. WALTERS

 

 

--------------------------------------------------------------------------------

 

Title:

VP

 

 

 

          The foregoing is accepted, and each term agreed to, as of the date
first set forth above, by Netzee, Inc.

 

 

NETZEE, INC.

 

 

 

By:

/s/ JARRETT JANIK

 

 

--------------------------------------------------------------------------------

 

Title: 

VP, CFO and Secretary

3



--------------------------------------------------------------------------------

Attachment 1

Conditions for InterCept Consent

•

InterCept’s principal balance outstanding under Credit Agreement at time of
closing will not be greater than $10,205,000

•

All accrued and unpaid interest owed to InterCept under the Credit Agreement
will be paid prior to Asset Sale

•

No additional advances under the Credit Agreement will be made after December 3,
2002.

•

The minimum payment to InterCept at Asset Sale to satisfy obligations owed to it
under the Credit Agreement is $2,334,000.

•

Netzee will place the source code for Netzee’s internet banking, bill payment,
and integrated voice response software into escrow so that InterCept will have
access thereto in the event that Certegy ceases providing those services and
supporting the software for customers who are mutual customers of InterCept and
Netzee as of the closing date of the Asset Purchase.

4



--------------------------------------------------------------------------------

Attachment 2

Conditions for Harland Consent

•

Harland’s principal balance outstanding under Credit Agreement at time of
closing will not be greater than $3,033,000

•

All accrued and unpaid interest owed to Harland under Credit Agreement will be
paid prior to Asset Sale

•

No additional advances under the Credit Agreement will be made after December 3,
2002

•

Harland and Netzee will provide mutual releases of liability

•

The minimum payment to Harland at Asset Sale to satisfy obligations owed to it
under the Credit Agreement is $1,000,000.

•

Prior to the Asset Sale, Netzee will transfer to Harland either originals or
copies of physical records, bank statements, electronic tapes and any other
media, to allow Harland in its sole and absolute discretion to perform
reconcilement activity on the bill payment escheatment activities.

•

Netzee will grant a limited use software license (royalty free) and provide the
source code of Netzee’s  bill payment software. Harland will only use the
software and source code to assist it in the bill payment escheatment
activities.

•

Prior to the Asset Sale, Netzee will transfer to Harland the remaining balance
in the US Bank bill payment account of approximately $143,000.

•

Harland will release Netzee from all liability for bill payment activities
related to any state escheatment issues for the period prior to March 12, 2001.

5